internal_revenue_service index no number release date cc dom p si - plr-113755-98 date x a b c x y d1 dear this responds to your letter dated date submitted on behalf of x requesting a ruling that rents received by x will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x is an s_corporation with accumulated c_corporation earnings_and_profits x develops owns operates and leases commercial real_estate x owns a single-story office buildings which combined have b tenants none of which are related to x the buildings combined contain approximately c leasable square feet x represents that x performs significant services and incurs substantial costs in the development operation and leasing of its properties x employs for a fee an unrelated third-party management company to assist in conducting the operation of the buildings x through the management company provides the following services to its tenants management office staff during regular business hours monday through friday on call office staff hours per day seven days per week daily janitorial service for each tenant's space and the common areas parking lot and sidewalk repairs trash pick-up snow removal replacement of light bulbs window replacement and annual exterior and interior window washing lawn care and exterior roof and exterior structural repairs x through its officers makes all major decisions affecting the management of the buildings repairs lease negotiations improvements and expenses for the d1 taxable_year x received gross rents from the tenants of the buildings of dollar_figurex and incurred rental real_estate expenses not including depreciation of dollar_figurey which included_property taxes insurance cleaning maintenance utilities and property management sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rent as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental receipts from commercial rental real_estate received by x are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
